DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
Acknowledgment is made of this application’s status as a continuation of application 16/248,710 now patent 11,149,909 filed on 01/05/2019, which is a continuation of application 15/916,079 now patent 10,215,390 filed on 03/08/2018, which is a continuation of application 15/334,210 now patent 9,931,146 filed on 10/25/2016, which is a divisional of application 15/002,021 now patent 9,512,991 filed on 01/20/2016, which is a divisional of application 12/657,290 now patent 9,247,598 filed on 01/15/2010, which claims priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 61/145,120 filed on 01/16/2009.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-9 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,416,950 hereinafter “Patent’950” in view of US2007/0258236A1 hereinafter “Miller”.
Regarding claims 1 and 8, claim 1 of the Patent’950 claims the lock-out feature which prevents the flashlight from being turned on, which is patentably indistinct from the lock out mode as claimed in the instant application. 
Claim 1 of Patent’950 different from claims 1 and 8 of the instant application in that claim 1 of Patent’950 does not explicitly claim 
a battery power source; 
a light source which emits light along a principal axis of projection from the light source; 
a circuit powered by the battery power source which causes the light source to emit light in an on state
However, the device claimed by claim 1of Patent’950 is directed to a flashlight, therefore would have been obvious to one ordinarily skilled in the art at the time the invention was made to recognized that a typical flashlight would include all the elements not explicitly claims by claim 1 Patent’950, as demonstrated by Miller in Fig.1 for example and describe in the paragraph listed below: 
a flashlight (¶29L2: flashlight) comprising: 
a battery power source (¶30L3-5: a battery for supplying electrical power to the light source); 
a light source (¶31L17-20: the one or more light source can be a Led or other electrically drive light source))which emits light along a principal axis of projection from the light source (¶31L16-21: along a prescribed direction; the prescribed direction is toward the transparent window (directional arrow A)); 
a circuit (¶30L9-10: a flexible printed circuit board)powered by the battery power source which causes the light source to emit light in an on state (¶31L14-15: light emitted from the light source)
a user-actuated switch operable to turn the portable lighting product on and off (¶31L21-24: tail cap includes one or more switches for turning flashlight off and on and/or for selecting light mode)
Regarding claims 2 and 9,  claim 1 of Patent’950 claims all the claimed limitation expect 
entry into the lock out mode of operation is acknowledged by a user perceptible signal
	Miller discloses 
entry into the lock out mode (¶38L6-7: in the first groove position the flashlight switch is disabled in the off position) of operation is acknowledged by a user perceptible signal (¶38L1-6: the rotational resistance cause by the spring provide tactile and/or audible feedback to the user that the tail cap is engaged)
It would have been obvious to one ordinarily skilled in the art at the time the invention was made to modify the flashlight claimed by Patent’950 to include the operational feedback disclosed by miller. 
One of ordinary skill in the art would’ve been motivated because this would allow the user to realize the operation of the flashlight has changed or is being changed. 
Regarding claims 4 and 11,  claim 1 of Patent’950 claims all the claimed limitation expect 
the perceptible signal is an audible signal
	Miller discloses 
the perceptible signal is an audible signal (¶38L1-6: the rotational resistance cause by the spring provide tactile and/or audible feedback to the user that the tail cap is engaged)
It would have been obvious to one ordinarily skilled in the art at the time the invention was made to modify the flashlight claimed by Patent’950 to include the operational feedback disclosed by miller. 
One of ordinary skill in the art would’ve been motivated because this would allow the user to realize the operation of the flashlight has changed or is being changed. 
Regarding claims 5 and 12,  claim 1 of Patent’950 claims all the claimed limitation expect 
the perceptible signal is a tactile response signal
	Miller discloses 
the perceptible signal is a tactile response signal (¶38L1-6: the rotational resistance cause by the spring provide tactile and/or audible feedback to the user that the tail cap is engaged)
It would have been obvious to one ordinarily skilled in the art at the time the invention was made to modify the flashlight claimed by Patent’950 to include the operational feedback disclosed by miller. 
One of ordinary skill in the art would’ve been motivated because this would allow the user to realize the operation of the flashlight has changed or is being changed. 
Regarding claims 6 and 13,  claim 1 of Patent’950 in view of Miller claims all the claimed limitation 
the sequence of operations is comprised of activation of the user-actuated switch along with a designated movement of the principal axis of projection from the light source (Miller ¶38L6-15: in the first grooved position the flashlight switch is disabled in the off position, continued rotation of the tail cap causes the detent mechanism consisting of a spring to move out of the first grove and into a second grove (enable switch position)) (Note: the rotation of the cap is along direction of the prescribed direction, in a perpendicularly manner)
Regarding claims 7 and 14,  claim 1 of Patent’950 in view of Miller claims all the claimed limitation expect for 
the sequence of operations is comprised of activation of the user-actuated switch a plurality of times within a preselected interval.
Miller discloses a flashlight wherein a momentary actuator is used to select different operational modes. (¶31L21-24: tail cap includes one or more switches for turning flashlight off and on and/or for selecting light mode)
It would have been obvious to one ordinarily skilled in the art at the time the invention was made to modify the flashlight claimed by Patent’950 in view of Miller to utilize the toggle switch to activate/deactivate the lockout mode.  
One of ordinary skill in the art would’ve been motivated because this would allow the lockout mode to be activated/deactivated with one hand more easily.  
Claims 3 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of Patent’950 in view of Miller further in view of US7,581,848 hereinafter “Parsons”
Regarding claims 3 and 10,  claim 1 of Patent’950 in view of Miller claims all the claimed limitation expect for 
the perceptible signal is a visual signal
	Parsons discloses a flashlight wherein the end cap is used to select different operation mode that includes
the perceptible signal is a visual signal (Col.2 L41-56: the position wherein the light source cannot be activated is shown in Fig.3 wherein the short horizonal line on the mode selector is aligned with the short horizonal line on the housing)
It would have been obvious to one ordinarily skilled in the art at the time the invention was made to modify the flashlight claimed by Patent’950 in view of Miller to include the short horizontal line on the selector and short horizontal line on the housing to visually distinguish the different modes as disclosed by Parsons.  
One of ordinary skill in the art would’ve been motivated because this would allow the user to realize the operation of the flashlight has changed or is being changed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 4-6, 8-9 and 11-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Miller.
Regarding claims 1 and 8, Miller discloses a portable lighting product (¶29L2: flashlight) and a method for operating a portable light product, comprising: 
a battery power source (¶30L3-5: a battery for supplying electrical power to the light source); 
a light source (¶31L17-20: the one or more light source can be a Led or other electrically drive light source))which emits light along a principal axis of projection from the light source (¶31L16-21: along a prescribed direction; the prescribed direction is toward the transparent window (directional arrow A)); 
a circuit (¶30L9-10: a flexible printed circuit board)powered by the battery power source which causes the light source to emit light in an on state (¶31L14-15: light emitted from the light source)
a user-actuated switch operable to turn the portable lighting product on and off (¶31L21-24: tail cap includes one or more switches for turning flashlight off and on and/or for selecting light mode); and 
a controller operable to control a lock out mode of operation of the portable lighting product in response to a user actuation of said lock out mode (¶38L6-7: in the first grooved position the flashlight switch is disabled, in the off position) ; wherein 
during the lockout mode of operation, the portable lighting product cannot be turned on solely by a single actuation of the user-actuated switch until a sequence of operations is performed to unlock the user-actuated switch and turn off the lock out mode.  (¶38L6-15: in the first grooved position the flashlight switch is disabled in the off position, continued rotation of the tail cap causes the detent mechanism consisting of a spring to move out of the first grove and into a second grove (enable switch position))
Regarding claims 2 and 9,  Miller discloses the portable lighting product of claim 1 and the method of claim 8 wherein 
entry into the lock out mode (¶38L6-7: in the first groove position the flashlight switch is disabled in the off position) of operation is acknowledged by a user perceptible signal (¶38L1-6: the rotational resistance cause by the spring provide tactile and/or audible feedback to the user that the tail cap is engaged)
Regarding claims 4 and 11,  Miller discloses the portable lighting product of claim 2 and the method of claim 9 
the perceptible signal is an audible signal
the perceptible signal is an audible signal (¶38L1-6: the rotational resistance cause by the spring provide tactile and/or audible feedback to the user that the tail cap is engaged)
Regarding claims 5 and 12,  Miller discloses the portable lighting product of claim 2 and the method of claim 9 
the perceptible signal is a tactile response signal (¶38L1-6: the rotational resistance cause by the spring provide tactile and/or audible feedback to the user that the tail cap is engaged)
Regarding claims 6 and 13,  Miller discloses the portable lighting product of claim 1 and the method of claim 8 
the sequence of operations is comprised of activation of the user-actuated switch along with a designated movement of the principal axis of projection from the light source (¶38L6-15: in the first grooved position the flashlight switch is disabled in the off position, continued rotation of the tail cap causes the detent mechanism consisting of a spring to move out of the first grove and into a second grove (enable switch position)) (Note: the rotation of the cap is along direction of the prescribed direction, in a perpendicularly manner)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller in view of Parsons. 
Regarding claims 3 and 10,  Miller discloses the portable lighting product of claim 2 and the method of claim 9 
Miller does not disclose: 
the perceptible signal is a visual signal
	Parsons discloses a flashlight wherein the end cap is used to select different operation mode that includes
the perceptible signal is a visual signal (Col.2 L41-56: the position wherein the light source cannot be activated is shown in Fig.3 wherein the short horizonal line on the mode selector is aligned with the short horizonal line on the housing)
It would have been obvious to one ordinarily skilled in the art at the time the invention was made to modify the flashlight of Miller to include the short horizontal line on the selector and short horizontal line on the housing to visually distinguish the different modes as disclosed by Parsons.  
One of ordinary skill in the art would’ve been motivated because this would allow the user to realize the operation of the flashlight has changed or is being changed. 
Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller in view of Parsons. 
Regarding claims 7 and 14,  Miller discloses the portable lighting product of claim 1 and the method of claim 8
Miller does not explicitly disclose: 
the sequence of operations is comprised of activation of the user-actuated switch a plurality of times within a preselected interval.
Miller does discloses a momentary actuator is used to select different operational modes. (¶31L21-24: tail cap includes one or more switches for turning flashlight off and on and/or for selecting light mode)
It would have been obvious to one ordinarily skilled in the art at the time the invention was made to modify the flashlight claimed by Patent’950 in view of Miller to utilize the toggle switch to activate/deactivate the lockout mode.  
One of ordinary skill in the art would’ve been motivated because this would allow the lockout mode to be activated/deactivated with one hand more easily.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	September 29, 2022